[Cite as McNatt v. Dept. of Job & Family Servs., 2019-Ohio-475.]




VINCE MCNATT                                           Case No. 2018-01256PQ

       Requester                                       Judge Patrick M. McGrath

       v.                                              ENTRY ADOPTING
                                                       RECOMMENDATION OF
OHIO DEPARTMENT OF JOB AND                             SPECIAL MASTER
FAMILY SERVICES

       Respondent


        {¶1} On July 31, 2018, requester Vince McNatt made a public records request for
records and information related to a job position within respondent Ohio Department of
Job and Family Services (ODJFS). Over the next three weeks the parties exchanged
correspondence, McNatt made additional requests, and ODJFS provided most of the
requested records. On August 16, 2018, ODJFS denied the July 31 request as it
pertained to “interview questions [and] responses * * * for all applicants.” On
September 6, 2018, McNatt filed a complaint under R.C. 2743.75 alleging denial of
access to public records in violation of R.C. 149.43(B). On November 9, 2018, ODJFS
provided McNatt with the requested records. On November 15, 2018, the court mediator
entered a report that the parties had reached an agreement resolving the case, and
recommended dismissal pursuant to R.C. 2743.75(E)(1), with court costs to be
absorbed by the court.
        {¶2} However, on November 20, 2018, McNatt submitted a letter titled “motion for
court review decision to include statutory damages.” On November 27, 2018, ODJFS
filed a response to the motion. On December 6, 2018, McNatt submitted an unlabeled
memorandum in support of the motion for damages. Neither the motion for damages
nor McNatt’s subsequent memorandum included a certificate of service or case caption.
Civ.R. 5(B)(4) and Civ.R. 10(A). Thus, these pleadings may not be considered by the
court. Civ.R. 5(B)(4). On December 10, 2018, ODJFS filed a motion to dismiss.
Case No. 2018-01256PQ                       -2-                                    ENTRY


        {¶3} On January 8, 2019, special master Jeffery Clark issued a report
recommending the court find that requester’s public records request had been rendered
moot, and that no other claim remains for determination. The special master further
found that McNatt was ineligible for recovery of his filing fee, costs associated with the
action, or other award. The special master recommended that the case be dismissed
with prejudice pursuant to R.C. 2743.75(E)(1).
        {¶4} R.C. 2743.75(F)(2) states, in part: “Either party may object to the report and
recommendation within seven business days after receiving the report and
recommendation by filing a written objection with the clerk * * * .” No objections were
filed by either party. The court determines that there is no error of law or other defect
evident on the face of the special master’s decision. Therefore, the court adopts the
special master’s report and recommendation as its own, including findings of fact and
conclusions of law contained therein.
        {¶5} Court costs will be absorbed by the court. The clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.




                                           PATRICK M. MCGRATH
                                           Judge
Filed January 31, 2019
Sent to S.C. Reporter 2/12/19